DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated February 17, 2022 in which claims 1-20 have been canceled and claims 21-40 have been added.  Therefore, claims 21-40 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on February 17, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).  
While the Applicant specifies in Claim 21 the limitation of “configured to allow computation of the individual rating score on the portable terminal device according to a uniform standard established by the administrator of the management server and sending the computed individual rating score and information that identifies the portable terminal device to the management server for managing a predetermined service site, and wherein the core application processing unit is configured such that the personal information of the user other than the information that identifies the portable terminal device is not sent to the management server”, there is no written content as to how or what specific steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to ‘[compute an] individual rating score . . . according to a uniform standard”, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
Claim 37 are substantially similar to claim 21, thus, it is rejected on similar grounds.
As such, claims 21 and 37 (and dependent claims 22-25 and 38-40) are rejected as failing the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 21:
Claim 21 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 21 recites the limitations of:

a system memory that stores programs and parameters; a storage device that stores computation results and data; an input device that enables user input; 
an output device; a communication device connected to a network to enable communication with external devices; 
wherein the processor including built-in processor memory is configured to store a plurality of processing units, including a core application processing unit; 
the core application processing unit configured to generate a core account within the storage device and execute payment, withdrawal and deposit transactions into and from the core account; 
wherein the core application processing unit is configured to generate a first communication link between the core account through the communication device to an external account by generating an association that links the core account on the portable terminal device to an external account to create linked accounts such that information is automatically transferred between the linked accounts; 
wherein the external account is a financial company account located on a server of a financial company contracted by a user of the portable terminal device and the first communication link between the core account and the external account is sufficient to obtain from the server of the financial company deposit and withdraw information on the financial account of the user, and store the deposit and withdraw information into the core account within the storage device, so as to allow direct deposit of funds into the 
the core application processing unit configured to compute and store an individual rating score of the user based at least on the deposit and withdraw information and personal information of the user, wherein the individual rating score is information representing personal history and background of the user without directly associating the personal information of the user, and thus is incapable of identifying the user; 
wherein the core application processing unit is configured to generate a second communication link to allow communication between the portable terminal device and a management server for managing a predetermined service site; 
wherein the core application processing unit is an application program configured by an administrator of the management server and distributed by the management server to the portable terminal device and, configured to allow computation of the individual rating score on the portable terminal device according to a uniform standard established by the administrator of the management server and sending the computed individual rating score and information that identifies the portable terminal device to the management server for managing a predetermined service site, and wherein the core application processing unit is configured such that the personal information of the user other than the information that identifies the portable terminal device is not sent to the management server; 

THE LIMITATIONS OF 
a processor configured to include a plurality of processing units, including a core application processing unit, which is an application program downloaded from an external site; 
a system memory that stores programs and parameters; a storage device that stores computation results and data; an input device that enables user input; 
an output device; a communication device connected to a network to enable communication with external devices; 
wherein the processor including built-in processor memory is configured to store a plurality of processing units, including a core application processing unit; 
the core application processing unit configured to generate a core account within the storage device and execute payment, withdrawal and deposit transactions into and from the core account; 
wherein the core application processing unit is configured to generate a first communication link between the core account through the communication device to an external account by generating an association that links the core account on the portable terminal device to an external account to create linked accounts such that information is automatically transferred between the linked accounts; 
wherein the external account is a financial company account located on a server of a financial company contracted by a user of the portable terminal device and the first communication link between the core account and the external account is sufficient to obtain from the server of the financial company deposit and withdraw information on the financial account of the user, and store the deposit and withdraw information into the core account within the storage device, so as to allow direct deposit of funds into the core account from the financial company account and direct withdrawal of money from the core account to transfer it to the financial company account; 
the core application processing unit configured to compute and store an individual rating score of the user based at least on the deposit and withdraw information and personal information of the user, wherein the individual rating score is information representing personal history and background of the user without directly associating the personal information of the user, and thus is incapable of identifying the user; 
wherein the core application processing unit is configured to generate a second communication link to allow communication between the portable terminal device and a management server for managing a predetermined service site; 
wherein the core application processing unit is an application program configured by an administrator of the management server and distributed by the management server to the portable terminal device and, configured to allow computation of the individual rating score on the portable terminal device according to a uniform standard established by the administrator of the management server and sending the computed individual rating score and information that identifies the portable terminal device to the management server for managing a predetermined service site, the personal information of the user other than the information that identifies the portable terminal device is not sent to the management server; 
wherein the core application processing unit is configured to receive from the management server and provide to the user information on a service or good corresponding to the sent individual rating score; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction.  Additionally, the limitation of “the processor is further configured to, in “computing the individual rating score” is directed to a mathematical equation, which falls within the category of Mathematical Calculations.  
Moreover, other than reciting a “communication unit”, “storage unit”, “processor” and “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “communication unit”, “storage unit”, “processor” and “device” language; the steps of “generating”, “computing”, “providing”, and “storing” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “communication unit”, “storage 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “generating”, “computing”, “providing”, and “storing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 26 and 37 are substantially similar to claim 21, thus, they are rejected on similar grounds.
Dependent claims 22-25, 27-36, and 38-40 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons 

Response to Arguments
Applicant’s arguments filed on February 17, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 21-40, Examiner notes the following:
Applicant argues that the judicial exception is integrated into a practical application.  More specifically, Applicant argues that “the claimed invention clearly incorporates technical aspects of a computer, and improvement thereof, as a practical application of the purported abstract idea,” such as:
“To increase the efficiency of processors' operations in the portable terminal
device, since it is not necessary for the processor to process each piece of the
information of user's behavior (personal information) at every time when it is
generated;”
“To tremendously reduce the risk for each piece of the information of user's
behavior (personal information) being hacked during the transmit on the
internet, which might happen if the piece of the information were transmitted
on the internet at every time when it is generated and sent out of the portable

“To tremendously reduce the amount of communication between the portable
terminal device and the server, since it is not necessary to transmit each piece
of the information of user's behavior (personal information) from the portal
terminal device at every time when it is generated.”
Examiner disagrees, however, and notes that the additional elements of the computer system - a “communication unit”, “storage unit”, “processor” and “device” - to perform the “generating”, “computing”, “providing”, and “storing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to calculating an individual rating score, which is a mathematical calculation; and directed to the completion of a financial transaction, which is a fundamental economic practice.  The claims invoke the “communication unit”, “storage unit”, “processor” and “device” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
	Furthermore, Examiner notes, however, that any increased efficiency, risk reduction, or communication reduction achieved by better exchange of information is merely an improvement to a communication process, rather than an improvement to a computer, and without any practical application. A more streamlined communication 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/MERRITT J HASBROUCK/Examiner, Art Unit 3693   


/CHO KWONG/Primary Examiner, Art Unit 3698